Citation Nr: 1212631	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  04-28 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to an evaluation in excess of 30 percent disabling, prior to August 23, 2011, for posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 50 percent disabling, from August 23, 2011, forward, for PTSD.

4.  Entitlement to service connection for bad eye sight (a bilateral eye disability).

5.  Entitlement to service connection for Type II Diabetes Mellitus.

6.  Entitlement to service connection for thyroid cancer.

7.  Entitlement to service connection for necrotizing pancreatitis of unknown etiology with large pseudocyst development requiring cyst-gastrostomy, claimed as pancreatitis, also claimed as nerve gas exposure (a necrotizing pancreatitis disability).

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988 and from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2006, the Veteran withdrew his request for a Travel Board hearing before a Veterans Law Judge as to the issues of service connection for chronic fatigue to include as due to an undiagnosed illness and an increased evaluation for service-connected PTSD.  

Discussed below, the Board is remanding the issues of service connection for bad eye sight and Type II Diabetes Mellitus to schedule him for a Board hearing via Videoconference on these issues.

To be clear, the Board finds that the Veterans initial request for a hearing as to the issues of chronic fatigue and PTSD have been withdrawn and there has been no other indication that he now desires a hearing as to these issues.  See 38 C.F.R. § 20.702 (2011).  Indeed, the Veteran's representative, in a February 2012 correspondence, indicated that the Veteran should be scheduled for a hearing with respect to the issues of bad eye sight and Type II Diabetes Mellitus (this is addressed in the Remand section below).  However, he made no mention of the Veteran's desire for a hearing as to the claims of service connection for chronic fatigue to include as due to an undiagnosed illness and an increased evaluation for service-connected PTSD, which were appealed on a separate rating action and appeal.  As such, the Board proceeds with those claims accordingly.

Historically, in a decision dated September 2006, the Board denied a claim of entitlement to an increased rating for PTSD, then rated as 30 percent disabling.  

Importantly, in that decision (September 2006), the Board also determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness; that had been denied in an unappealed 1997 rating decision.  The Veteran appealed the September 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In March 2008, the Court granted a joint motion of the Veteran and the Secretary of Veterans Appeals, vacating the Board's September 2006 decision as to the issues of an increased rating for PTSD, an increased rating for a left knee disability, and whether the claim of entitlement to service connection for chronic fatigue should be reopened.  The Board denied his appeal as to an increased rating for his left knee disability in March 2009.  That issue is not currently before the Board and the Board therefore does not further address that issue.  

As to the PTSD claim, the Parties agreed that the Board noted that the Veteran had difficulties keeping his job due to his anger problem and that he had been assigned a Global Assessment of Functioning (GAF) score of 50, and that the Board had denied the claim because the evidence did not show reduced reliability and productivity due to the symptoms listed in the criteria for rating PTSD.  The Parties also agreed that although the Board had considered the symptoms listed in the criteria for rating PTSD it had not considered the Veteran's level of social and occupational development, and therefore a remand was required.  The basis of this finding is unclear.   

As to the issue of "reopening" a previously denied claim of entitlement to service connection for chronic fatigue, the Parties agreed that the Veterans Claims Assistance Act (VCAA) notice letter sent to the Veteran had provided only a general definition of "new and material evidence" needed to reopen a claim but did not address the specific evidence required to overcome such a denial.  The Parties agreed that a remand was necessary to that VA could provide VCAA notice complying with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) (which had not been issued when the RO initially adjudicated this case).  

In this regard, it is important to note that the Kent decision deals exclusively with the issue of notice required for claims to reopen previously denied claims.  

In September 2008, the Board remanded the issues to the RO via the AMC so that VA could provide the Veteran with Kent notice as to the requirements for reopening the claim of entitlement to service connection for chronic fatigue syndrome and to provide the Veteran notice as specified in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) with regard to his claim for an increased rating for PTSD, and to obtain more current records of treatment of the Veteran at a VA medical facility, fully meeting the requirements of the first joint motion. 

In March 2009, the Board again remanded the issues of entitlement to an increased rating for PTSD and reopening a claim of entitlement to service connection for chronic fatigue to the RO via the AMC for additional development to insure total compliance with the first joint motion.

The matter was later returned to the Board for appellate consideration.  

In a February 2010 decision, the Board again denied the appeal as to an increased rating for PTSD and again determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for chronic fatigue.  

The Veteran appealed that decision to the Court.  In October 2010, the Court granted a joint motion of the Parties, vacated the Board decision as to an increased rating for PTSD and whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for chronic fatigue, and remanded those issues to the Board for compliance with the instructions in the joint motion.  

As to the increased rating for PTSD, the Parties agreed that the Board must provide adequate reasons and bases regarding a Global Assessment of Functioning (GAF) score assigned during an October 2004 VA examination.  

This concern was never addressed in the first joint motion from 2008.

In the October 2010 joint motion, the Parties also agreed that the Board (and, unmistakably, the Parties of the first joint motion) had incorrectly treated the claim for service connection for chronic fatigue syndrome as a request to reopen the claim previously denied in 1997.  The Parties agreed that because chronic fatigue syndrome had been added as a "qualifying chronic disability" under 38 U.S.C. 1117 after the 1997 denial, the claim was a different claim than the one denied in 1997 and therefore a new claim rather than a previously denied claim and hence the Board should have treated it as a new claim.  The Parties disagreed with the Board's interpretation of Spencer v. Brown, 4 Vet. App. 283 (1993) in this regard, stating that the Board erred in finding that a lack of diagnosis of chronic fatigue syndrome leads to the inapplicability of the liberalizing law in this case.

It is important to note that the Spencer decision was in effect well before the first joint motion, which vacated and remand the Board's decision on the basis that the Board had not given adequate notice regarding this new and material evidence issue (Kent notice).  In this regard, it is also important to note that chronic fatigue syndrome was added to 38 U.S.C. § 1117 by Public Law 107-103, December 27, 2001, and became effective March 1, 2002.  This was, again, prior to the March 2008 joint motion in which the Parties agreed that VA must provide the Veteran with notice as to the requirements for reopening the claim, previously denied in 1997 for entitlement to service connection for chronic fatigue syndrome.  The Board remanded this case to the RO/AMC twice in order to meet the requirements of the first joint motion, causing a two year delay in the full adjudication of this case. 

Beyond the above, it must be noted that if the Board had undertaken what appears to have been required by the second joint motion that the Board would have been in violation of the first joint motion, leading, inexorably, to another joint motion. 

From this record, it is clear that had the Board taken the position of the Parties of the second joint motion in 2010 and adjudicate this issue on a de novo basis it would have been in direct violation of the findings of the first joint motion (the law of the case), leading to the unfortunate conclusion that had the Board taken either position in this case, unavoidably, the case was going to be returned to the Board by the Veterans Court no matter what action the Board took in February 2010.  These facts should be considered in any further litigation of this case.  

In any event, the Board remanded the issues of entitlement to an increased rating for PTSD and service connection for chronic fatigue for further development in a June 2011 Board decision.  Specifically, the RO was instructed to provide the Veteran with notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with regard to his claim for entitlement to service connection for chronic fatigue syndrome and to obtain outstanding Social Security Administration (SSA) records and VA treatment records.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of entitlement to service connection for bad eye sight, Type II Diabetes Mellitus, thyroid cancer, and a necrotizing pancreatitis disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran is not shown to manifest objective indications of chronic disability involving sleep disorder and fatigue which first manifested in service, that is causally related to service, that is currently manifested to a degree of 10 percent or more, or that is a manifestation of a presumptive Persian Gulf War infectious disease; the Veteran's subjective complaints fatigue have been attributed to diagnosis of service-connected PTSD.

3.  Prior to August 23, 2011, the evidence does not show that the Veteran had occupational and social impairment with reduced reliability and productivity caused by PTSD.

4.  From August 23, 2011, forward, the evidence does not show that the Veteran has occupational and social impairment with deficiencies in most areas caused by PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317, 4.88a (2011); 75 Fed. Reg. 188 (Sept. 29, 2010); 75 Fed. Reg. 194 (Oct. 7, 2010).

2.  The criteria for an evaluation in excess of 30 percent disabling prior to August 23, 2011, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for an evaluation in excess of 50 percent disabling from August 23, 2011, forward, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chronic Fatigue

The Veteran asserts that service connection is warranted for chronic fatigue, to include as due to undiagnosed illness.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such have resulted in a disability.  38 U.S.C.A. § 1110.  Thus, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Court has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly affirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Compensation may be paid to a Persian Gulf veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2011, following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

The Board notes that the definition of "qualifying chronic disability" was added to 38 U.S.C.A. § 1117 pursuant to the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 (2001), effective March 1, 2002.  

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(b).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(b)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(b)(4).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

For VA purposes, the diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.

Under DC 6354, a 10 percent rating is assigned for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.   A Note to DC 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1)(i)).

The Veteran's service treatment records are silent with respect to complaints of, or treatment for, fatigue.  His Southwest Asia Demobilization/Redeployment Questionnaire reflects his complaints of trouble sleeping.  However, the Veteran specifically denied having had fatigue.

These records, overall, provide some evidence against his claim as they tend to show no fatigue during service.

Post-service treatment records are significant for a February 1995 Persian Gulf War Health Registry Examination which first reflects the Veteran's report of snoring and fatigue.  At that time, the Veteran was referred to an ear, nose and throat (ENT) consultation.  

A May 1995 VA clinical record attributed the Veteran's report of frequent night awakenings, snoring and daytime somnolence as symptoms of obstructive sleep apnea (OSA).  

On VA examination in August 1995, the Veteran described having poor sleep with fatigue.  The examiner provided an impression of chronic fatigue.  A November 1996 Persian Gulf War Neuropsychological Evaluation noted the Veteran's report of decreased motivation and energy with weight gain since 1991.

At this point, although fatigue was shown by the record, there was no evidence to demonstrate that this disorder existed to a compensable degree and resulted in periods of incapacitation or required continuous medication for control of symptoms.

Critically, however, a portion of an October 1996 Persian Gulf War Medical History noted the Veteran's complaint of extreme fatigue and trouble sleeping in conjunction with other psychiatric symptoms.  Quite explicitly, the clinician drew a diagram which clearly placed these symptoms (extreme fatigue and trouble sleeping) as among the Veteran's PTSD symptoms, providing highly probative evidence against this claim.  

However, a June 1998 VA clinical record included the Veteran's specific denial of fatigue symptoms, providing evidence against his own claim.  

A December 2008 VA clinical record recorded the Veteran's report of feeling tired and having little energy as part of a depression screen.  A January 2009 VA clinical record noted the Veteran's report of feeling down, having low energy, irritability, concentration problems, sleep difficulty and anger issues during a mental health consultation.

Additionally, lay statements received in December 1997 described the Veteran as being tired since his return from the Persian Gulf War.

Based on the above evidence, the Board finds that the Veteran's complaints of fatigue are attributed to his service-connected PTSD.  As such, the Veteran's claim must be denied on this basis.  Since the Veteran's complaints of fatigue have been attributed to a known clinical diagnosis (his service-connected PTSD), service connection on a presumptive basis is not available under the provisions of 38 C.F.R. § 3.317, which apply only in cases of an undiagnosed illness.

The Board also finds that service connection for chronic fatigue is not warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As discussed above, the Veteran's service treatment records make no reference to fatigue.  In fact, the Veteran himself denied having had fatigue in his Southwest Asia Demobilization/Redeployment Questionnaire.  Indeed, the record shows that the Veteran first complained of fatigue in February 1995, approximately four years after his separation from active duty.  This four year period between service and when he first reported fatigue post-service weighs heavily against his claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) (holding that such a lapse of time is a factor for consideration in deciding a service connection claim.)  Later, beyond 1995, the Veteran himself denies he has this problem (see June 1998 VA clinical record), providing factual evidence against the claim that he has had this problem since service, or that he even has a chronic disability associated with "fatigue".

Moreover, the Veteran's subjective symptoms of fatigue have not been medically linked to service.

The Board recognizes that the Veteran has repeatedly attributed his fatigue to his service in Southwest Asia during the Persian Gulf War.  Essentially, the Veteran has offered his opinion as to the etiology of his fatigue.  The Veteran has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran seeks to offer both etiology opinions and provide a diagnosis of chronic fatigue, and the reasoning expressed in Jandreau is applicable.  While the Veteran is competent to report that he feels fatigued, or that he has been fatigue since service (a factual question in which the Veteran himself has provided factual evidence against of a highly probative nature) the Board finds that the question of whether the Veteran currently has chronic fatigue syndrome, to include as due to an undiagnosed illness, due to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his subjective symptom, assuming he has this problem at all, of fatigue is not competent evidence and is entitled to low probative weight.

The Board further observes that the Veteran's post-service clinical records, including VA outpatient treatment reports and Social Security Administration records obtained pursuant to the June 2011 Board Remand, do not contain any significant findings favorable to his claim.

The Board finds that the Veteran's complaints of fatigue are adequately explained by his service-connected PTSD.  Hence, the preponderance of the evidence of record is against a grant of service connection for chronic fatigue, to include as due to undiagnosed illness, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).


PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for PTSD in an April 1999 rating decision and the Veteran was assigned a 30 percent disability rating.  When the Veteran filed his claim for a higher evaluation in July 2002, the 30 percent evaluation was still in place.  In a December 2011 rating decision, the RO increased the Veteran's disability evaluation to 50 percent disabling, effective August 23, 2011.

The Veteran's PTSD is rated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  
At 30 percent disabling, this rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Under Diagnostic Code 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM- IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In such a situation, the Board attributes all signs of disability to the service-connected disorder.

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, supra.

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

As already addressed above, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of such symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the Trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Board will first determine whether a disability rating in excess of 30 percent for the Veteran's service-connected PTSD is warranted prior to August 23, 2011.

Historically, the Veteran first received VA treatment for PTSD in the 1990's.  The VA clinical records reflect his report of a multitude of PTSD symptoms such as nightmares, flashbacks, jumpiness, easy anger with violent impulses, mood swings, hearing voices, depression, insomnia, social isolation, poor memory, impulsiveness, and hyperalertness.

However, the Board notes that several clinicians questioned the overall validity and etiology of the Veteran's social and industrial impairment.  For example, in November 1992, a VA physician indicated that the Veteran's problems appeared to stem from a borderline personality disorder with self-destructive behavior.

A May 1996 evaluation report for R.G.S., Ph.D., in conjunction with a Social Security Administration action to determine the Veteran's continued entitlement to disability benefits due to PTSD, noted that the Veteran expended a good deal of energy towards "negative impression management," and that the Veteran was not nearly as disabled as he argued.  

It was noted that the Veteran's verbal comments were "quite well rehearsed and indicative of an individual who had been 'taught the lingo.'"

The Board finds that such medical reports provide highly probative evidence against this claim, undermining the Veteran's credibility with the Board, providing both medical evidence and, more importantly, factual evidence against all of the Veteran's claims, clearly suggesting the Veteran is not being truthful.  The Board finds that this opinion is fully supported by the evidence of record, clearly indicating many instances of either exaggeration on the part of the Veteran or, in some cases, fabrication of symptoms.

Notably, the Social Security Administration discontinued the Veteran's award of disability benefits due to PTSD effective July 1996.  A highly infrequent act on the part of this agency.

A comprehensive November 1996 Persian Gulf War Neuropsychological Evaluation report, which included interview and neuropsychiatric testing, concluded that the Veteran's cognitive functioning was almost entirely normal despite the Veteran's memory complaints.  There had been inconsistencies with his testing despite his having no difficulty comprehending task instructions and having an overall test-taking strategy which was adequately organized.  It was said that the inconsistent results were either due to the effects of interference from emotional distress and/or intentionally poor performance (based on the reports above, the Board finds it likely that this was intentional poor performance, providing more evidence in support of the negative factual determination). 

The report further noted that the Veteran's measures of personality and emotional functioning indicated a tendency to exaggerate report of psychopathological symptoms.  The Veteran was said to have good social skills absent any cognitive deficits that would preclude his holding a job.

A July 1998 VA mental health consultation indicated that the Veteran did not appear to manifest symptoms "as drastically as he describes."  GAF scores from this time period ranged from 50 to 70, providing more evidence in support of the factual finding that the Veteran is exaggerating his symptoms.

In connection with the present claim, the Veteran underwent a VA PTSD examination in April 2003.  The report of this examination reflects that the Veteran complained of feelings of detachment, being quick to anger, increased dreams of being back in the military, hypervigilance, and exaggerated startle response.  Objective findings included nervous mood and anxious affect.  The examiner also noted that the Veteran was alert and oriented; he had fair eye contact, coherent thought process, adequate insight and judgment, no overt psychosis, and no suicidal or homicidal ideations.  The diagnosis was PTSD, chronic with delayed onset, and a GAF score of 59 was assigned.

The Veteran underwent a second VA PTSD examination in connection with this claim in October 2004.  The report of this examination reflects that the Veteran stated that the severity of his symptoms have gone down in intensity with time.  In addition, the Veteran reported that he was socially withdrawn, isolative, and spent time by himself.  He also reported chronic difficulties with sleep, concentration, irritability, and hypervigilance.  The Veteran reported that his irritability and anger outbursts had gone down in intensity with medication.  This examination report noted that the Veteran admitted to difficulties in keeping a job due to his anger problem and that he had had numerous jobs in the past.  

On mental status examination, the Veteran's grooming was casual and somewhat disheveled.  His demeanor was pleasant, cooperative and engageable.  Speech was normal in rate and rhythm and spontaneous.  Motor was normal.  Mood was reported to be bad due to an encounter with state troopers on the way to the examination.  Affect was constricted.  Thought process was goal directed for the most part with some circumstantiality.  There was no flight of ideas, loosening of association, thought insertion, or thought broadcasting.  Thought content was negative for suicidal ideation and homicidal ideation, and negative for auditory/visual hallucinations or delusions.  Insight and judgment were fair.  The diagnosis was PTSD, chronic, moderate, and a GAF score of 50 was assigned.  

The Veteran's subsequent VA clinical records mostly contain no significant findings.  A VA mental health consultation in December 2006 indicated that the Veteran was single and living alone.  He mostly socialized with his 2 brothers and a few friends.  His hobbies included tinkering with cars.  He had no love interests at the moment, and felt safer keeping to himself.  The Veteran denied use of alcohol (ETOH) or drugs, had no pending legal actions, and no other psychosocial difficulties.  He reported sleeping "fairly well."  Appetite was fine.  The Veteran indicated that, generally, he felt good and mostly cheerful.  His medications were doing well for him.  

On mental status examination, the Veteran presented as a pleasant gentleman who was casually dressed and adequately groomed.  Sensorium was clear.  Thoughts were logical, quite linear, concrete and goal-oriented.  Memory was intact.  Mood was mostly cheerful, all findings providing evidence against this claim.  

The examiner indicated impressions of history of depression and stable anxiety.  A GAF score of 65 was assigned.

A July 2007 VA mental health consultation again indicated the Veteran's reports of generally doing good and mostly cheerful.  Mental health status examination was similar to the December 2006 evaluation.  A GAF score of 65-70 was assigned.

A mental health status examination in December 2007 indicated that the Veteran was alert and oriented to time, place and person.  The Veteran had no difficulty comprehending spoken language or responding appropriately to questions.  He did not evidence deficits in recent or remote memory functioning.  The form and flow of his speech was normal and content relevant to the situation.  There was no indication of blocking of thoughts, loose associations, tangential thinking, confusion, hallucinations or delusions.  There were no suicidal or homicidal thoughts.  The Veteran appeared to be in a somber mood, did not appear to be a danger to self or others, and was overall very cooperative in regards to his treatment.

The Veteran underwent another VA PTSD examination in March 2008.  At that time, the Veteran reported feeling moderately depressed, especially during a hospitalization over the past few months (due to a nonservice-connected disorder).  He indicated that medications helped with his mood, but that he continued to be sad regarding his mother's death and own health concerns.  The Veteran endorsed PTSD symptomatology of recurrent and intrusive recollections and dreams, efforts to avoid trauma thoughts, sense of foreshortened future, sleep difficulty, irritability, outbursts of anger, hypervigilance, and exaggerated startle response.  He denied current suicidal ideation, intent or plan.  The Veteran talked with his brother who provided support.  The Veteran never married and had no children, but lived with his girlfriend.  He described their relationship as intimate but distant.  He spent time with his brothers and sisters.  The Veteran no longer had any leisurely pursuits, noting that he was on a continuous feeding tube.  He watched television, but was disappointed with the President.  The examiner described the Veteran as being moderately impaired with regard to psychosocial functioning.

On mental status examination, the Veteran came in as an inpatient wearing hospital pajamas.  Psychomotor activity was unremarkable.  The Veteran's speech became loud at times with loud sighing.  The Veteran's attitude towards the examiner was hostile and irritable.  Affect was constricted.  Mood was agitated.  Attention was intact.  The Veteran was oriented to person, time and place.  Thought process was unremarkable.  The Veteran's thought content reflected frustration with VA and the government.  There were no delusions or hallucinations.  The Veteran understood the outcome of his behavior.  The Veteran reported difficulty with sleep onset and maintenance every night of the week, noting that he lived in a bad neighborhood with a lot of shooting.  The Veteran was noted to have inappropriate behavior.  He interpreted proverbs appropriately.  There was no obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  The Veteran's impulse control was fair, and he was able to maintain minimal personal hygiene.  Activities of daily living were limited due to physical problems.  Recent, remote and immediate memory was normal.  

The examiner diagnosed mild PTSD, and adjustment disorder with depressed mood.  A GAF score of 62 was assigned.  The examiner commented that the Veteran reported mild symptoms of avoidance, arousal, and re-experiencing.  The Veteran also had an adjustment disorder with depression associated with his recent physical health.  The Veteran appeared competent for VA purposes.  The examiner indicated that the Veteran's psychosocial impairment was partially attributable to PTSD, as irritability and sleep disruption were common features of PTSD.  The Veteran's depressed mood was attributable to the loss of his mother and recent physical health problems.  The Veteran had not worked since 1988, and there did not appear to be a clear relation between his unemployment and PTSD symptoms, providing evidence against this claim.  

Overall, the VA examiner indicated that the Veteran's PTSD resulted in occasional decrease in work efficiency with intermittent inability to perform tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  The examiner indicated that the Veteran's PTSD did not result in reduced reliability and productivity, deficiencies in most areas or total social and industrial impairment.

Thereafter, the Veteran's VA clinical records are significant for an October 2008 mental health consultation.  The Veteran was described as living alone in an apartment.  He had been stable and received good results with medications.  The Veteran spent most of the session discussing his recent serious medical problems.  His depression was alleviated following his hospitalization.  He tinkered with cars, and visited and socialized with his 2 brothers.  He had girlfriends at times, but none at the present.  On mental status examination, the Veteran presented as a pleasant gentleman who was casually dressed and adequately groomed.  Sensorium was clear.  Thoughts were logical, quite linear, concrete and goal-oriented.  Memory was intact.  Mood was mostly cheerful.  Affect was congruent.  The examiner indicated impressions of history depression, and anxiety and PTSD.  A GAF score of 65 was assigned.

On December 3, 2008, the Veteran presented to the VA clinic reporting low frustration tolerance, outbursts of anger, intrusive thoughts, hypervigilance and poor sleep.  He reported multiple distressing events which had occurred recently, including multiple deaths in the family.  A depression screen was suggestive of mild depression due to having little interest or pleasure in doing things, feeling down, depressed or hopeless, feeling tired or having little energy, difficulty concentrating, and being extremely difficult to others.  A PTSD screen reflected his report of "extreme" upset for reminding events, avoidance, difficulty remembering important parts of stressful events, superalertness and jumpiness.  The Veteran described "quite a bit" of disturbing recollections, dreams, physical reactions, loss of interest, social isolation, sense of foreshortened future, and irritability/anger outbursts.  The Veteran described emotional numbness as moderate.  A mental status examination was not conducted.  A GAF score of 40 was provided for PTSD.

On December 23, 2008, the Veteran underwent a mental health consultation in the VA clinical setting.  At this time, the Veteran reported that, in general, he was "doing well."  He lived alone in an apartment, tinkered with cars, and visited with his brothers.  The Veteran indicated that his sleep and appetite were back to normal, and that his mood as "OK."  

On mental status examination, the Veteran presented as a pleasant gentleman who was casually dressed and adequately groomed.  Sensorium was clear.  Thoughts were logical, quite linear, concrete and goal-oriented.  Memory was intact.  Mood was mostly cheerful.  Affect was congruent.  The Veteran endorsed no thoughts of self harm or harm to others.  He had no history of suicide attempts, and endorsed no thoughts of hopelessness.  The examiner indicated impressions of history depression, and anxiety and PTSD.  A GAF score of 65 was assigned.

A January 2009 VA clinical record reflected the Veteran's report of feeling down with low energy, irritability, concentration problems, edginess, lack of anger control and sleep difficulty.  He had thoughts of killing his VA psychiatrist 2 days previous after receiving a notice from VA that his claims were being denied.  The Veteran reported an incident 2-3 years previous when he pulled a gun on his cousin, and an incident in April 2008 where he had felt depressed and wanting to die.  The Veteran stated that he presented to the VA clinic because he wanted an increase in his disability payment and he thought that a second opinion might help document his entitlement.  

A February 2009 VA mental health progress note indicated that the Veteran's report of low frustration tolerance, easy anger, outbursts of anger, hypervigilance, poor sleep, and intrusive thoughts.  He denied any harmful ideation, plan or intent.  He was apologetic towards making a death threat against his VA therapist, indicating that the statement was made in a fit of rage because he thought her clinical information resulted in a denial of his compensation claim.  A mental status examination was not conducted.  A GAF score of 40 was provided for PTSD.

A lay statement from the Veteran's partner, received in June 2009, indicated that the Veteran shut himself inside the home, talked to himself, was unable to sleep at night, complained of body aches, had a very short attention span, became mad very easy when he could not remember events, cursed and stomped though the house, and was depressed.  She indicated that the Veteran more frequently reflected on war events.

The Veteran underwent yet another VA PTSD examination in July 2009 with benefit of review of the claims folder.  The Veteran endorsed symptoms of depression, feeling "down and sad," frequent anhedonia, frequent health concerns, and occasional passive suicidal ideation.  He reported that these symptoms started in 2008 due to various health problems as well as sustaining familial losses.  He resided with a female friend who assisted him with care.  He considered himself single.  He lost his parents 6-7 years ago, and two close aunts in 2008.  He maintained regular contact with his brother.  The Veteran denied having any close friends.  He preferred to be alone and was not interested in socializing, which he attributed in part to various health concerns and as a means to control temper outbursts.  The Veteran denied any current hobbies, which he had lost over the past few years due to physical health problems.  The examiner commented that the Veteran's psychosocial function was moderately impaired.

On mental status examination, the Veteran presented as clean and casually dressed.  Psychomotor activity was unremarkable.  The Veteran often sighed loudly and/or rolled his eyes.  Mood towards examiner was irritable.  Affect was normal.  Mood was angry, as the Veteran had arrived for examination 6 hours previous and was worried that the van would leave without him.  The Veteran was unable to perform serial 7's, but could spell a word backwards.  Orientation was intact to person, time and place.  Thought process and content were unremarkable.  There were no delusions.  He understood the outcome of his behavior.  Intelligence was average.  The Veteran understood that he had a problem.  

The Veteran described sleeping 5-6 hours a night which required 25 minutes for sleep onset.  He could not fall asleep without medication, but the medication suppressed his dreams.  There was no inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  The Veteran described occasional passive homicidal ideation "in the heat of the moment," such as the recent threat against his VA clinician.  The Veteran cited the legal consequences as a prohibition against acting out these thoughts.  The Veteran denied episodes of violence, and had fair impulse control.  He was able to maintain minimal personal hygiene.  The Veteran endorsed one incident of experiencing an auditory and visual hallucination during a hospitalization for pancreatitis in 2008, where a shadowy visitor told him that he was healed during a period when he was in and out of consciousness.  Remote and immediate memory were normal, but recent memory was moderately impaired.

The Veteran further endorsed symptoms of recurrent and intrusive war thoughts and recollections, efforts to avoid recollections, markedly diminished interest in activities, sense of foreshortened future, sleep difficulty, irritability or outbursts of anger, concentration difficulty, hypervigilance, and exaggerated startle response.  The Veteran cited PTSD problems of rage, anger and concentration problems as factors that prevented him from working.  

The VA examiner provided diagnoses of chronic PTSD and adjustment disorder with depressed mood, which were deemed separate conditions based upon the Veteran's report of the onset of symptomatology.  The examiner indicated a GAF score of 57 represented the degree to which PTSD resulted in functional impairment, which had been lowered from the previous score of 62 based upon the Veteran's report of a worsening of symptoms of irritability, hypervigilance and concentration.  The Veteran's adjustment disorder with depressed mood also contributed to his psychosocial impairment, but it was not possible to delineate the differential impacts of the separate disorders.  

Overall, the VA examiner indicated that the Veteran's PTSD resulted in occasional decrease in work efficiency with intermittent inability to perform tasks due to PTSD symptoms such as irritability and anhedonia which moderately reduced the Veteran's social capacity and efficiency/productivity.  The examiner indicated that the Veteran's PTSD did not result in reduced reliability and productivity, deficiencies in most areas or total social and industrial impairment.

A June 2011 mental health progress note indicated that the Veteran reported an altercation with his cousin and admitted having violent thoughts toward his cousin but stated that he would not track him down.  He stated that if he did see his cousin, he would walk away from him.  At that time, he denied suicidal ideation.  The clinician assigned him a GAF score of 55.

A day later, another mental health progress note provided a brief mental status exam of the Veteran.  He was fully oriented but in some psychological distress.  However, there were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  His thinking and speech were within normal limits.  The Veteran denied current acute suicidal or violent ideation, plan, or recent behaviors.  He does have access to firearms but not to stockpiled medications.  The clinician indicated that he appeared to be at low imminent risk for self-harm.  He was assigned a GAF score of 53.

Upon review of the entire evidentiary record, the Board finds that the evidence does not show that the Veteran has met the criteria for a 50 percent evaluation prior to August 23, 2011, as the credible lay and medical evidence, overall, provides strong evidence against this claim.  

At the outset, the Board notes that the July 2009 VA examiner found that the Veteran manifested two separate psychiatric disorders, PTSD and adjustment disorder with depressed mood, the effects of which could not be clearly delineated.  

For purposes of this decision, the Board will presume that all psychiatric symptoms are attributable to service-connected disability.  Mittleider, 11 Vet. App. at 182.

The Board also notes that the Veteran's report of symptomatology has been inconsistent and unreliable.  The record, extending back to evaluations conducted by R.G.S., Ph.D. in May 1996, a comprehensive Persian Gulf War Neuropsychological Evaluation report in November 1996, and a VA clinical consultation in July 1998, indicated impressions that the Veteran's report of PTSD symptomatology was inconsistent with his mental status examinations.  This same incongruity is evidenced during the appeal period in question (prior to August 23, 2011).

For example, the Veteran's treating VA clinician has routinely described the Veteran as functioning generally well, with unremarkable mental status examinations in December 2006, July 2007, December 2007 and October 2008.  The Veteran's GAF scores from this clinician have ranged from 65-70, which represents an overall psychological, social, and occupational functioning intermediate between mild to moderate in degree, providing evidence against this claim.

However, on December 3, 2008, a VA clinician provided a GAF score of 40 based solely on the Veteran's complaint of severe PTSD symptomatology although a depression screen was suggestive of "mild" depression.  Later that same month, on December 23, 2008, the Veteran was seen by his primary treating VA clinician who noted that the Veteran was "doing well" tinkering with cars, having an "OK" mood, and having normal sleep and appetite.  A mental status examination was unremarkable, noting a mostly cheerful mood.  A GAF score of 65 was assigned.  

These reports from the Veteran himself regarding the nature and extent of his problem are no consistent, providing factual evidence against this claim, and all claims before the Board, indicating the Veteran is not an accurate historian. 

Several weeks later, the Veteran was seen by a VA clinician having thoughts of killing his primary VA clinician based upon his perception that a disability claim had been denied as a result of her evaluations.  At this time, the Veteran reported an incident of pulling his gun on a cousin and another incident of having suicidal thoughts, which he had not previously reported.  The Veteran specifically stated that he was seeking an increase in his disability payment and was seeking second opinion to help document his entitlement.  The Veteran was assigned a GAF score of 40 in February 2009 without a mental status examination having been conducted.

In additional to the inconsistencies demonstrated in the VA clinical setting, the Veteran underwent formal VA examinations in April 2003, October 2004, March 2008, and July 2009 which provided GAF scores ranging from 50-62.  These findings are inconsistent with the Veteran's allegations of total social and industrial incapacity and the GAF scores provided in December 2008 and February 2009.

At this juncture, the Board must take exception to the instructions of the October 2010 JMR.  In the October 2010 JMR, the Parties agreed that the Board did not adequately explain why the October 2004 VA examination GAF score of 50 does not support a disability rating in excess of 30 percent for this period on appeal.  While the Board must review the entire record, it need not discuss each piece of evidence.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  As discussed in thorough detail below, while some evidence in the Veteran's extensive mental health records may suggest more serious psychiatric symptoms, to include GAF scores below 51 (see October 2004 VA examination and mental health evaluations from December 2008 and February 2009), these symptoms are indeed outliers in comparison to the abundance of evidence demonstrating that the Veteran's disability picture for PTSD more closely approximates a 30 percent evaluation prior to August 23, 2011.

More importantly, the factual evidence suggests a clear reason for these "outlier GAF scores":  The Veteran is exaggerating his problem when he undergoes examinations to determine the amount of compensation he will receive for his PTSD, but then reveals the limited nature of the problem he has with his PTSD during treatment for the problem.  It is important to note that such a factual finding provides evidence against all of the Veteran's claims, undermining the Veteran's creditability with VA.  The Board believes it must be clear regarding this point in light of the extensive litigation of this case over many years.   

Regardless, specifically addressing the October 2004 VA examination report which included a GAF score of 50 (as instructed by the October 2010 JMR), the Veteran stated that "the severity of his symptoms have gone down in intensity with time."  Parenthetically, the Veteran's GAF score in the April 2003 VA examination report was 59.  However, the Veteran next reported more serious symptoms than in April 2003 such as feeling socially withdrawn and isolated with chronic difficulties with sleep, concentration, and hypervigilence.  These statements appear to contradict his earlier statement that his PTSD symptoms have decreased in intensity with time.  Importantly, upon mental status evaluation, the Veteran's symptoms were labeled as "moderate."  Therefore, despite a GAF score of 50 (merely one point away from a GAF score range of 51-60 which indicates moderate psychiatric symptoms), the October 2004 VA examination, as a whole, revealed that the Veteran's PTSD disability, at that time, was moderate and did not indicate the level of severity necessary for a 50 percent evaluation.

Importantly, in light of the factual evidence cited and the factual determinations made, it is unclear if the Veteran actually met the requirements of a 30 percent evaluation for PTSD at that time, or, in fact, even at this time (in this regard, a detailed review of the evidence suggests clear credibility problems with the Veteran and his statements, many of which, but not all, have been cited above).

In this case, the Board places the greatest probative value to the evaluations conducted by the Veteran's primary treating VA clinician in December 2006, July 2007, December 2007, October 2008 and December 23, 2008 as well as the formal VA examinations in April 2003, October 2004, March 2008, and July 2009.  The Veteran's primary VA clinician has good knowledge of the Veteran's overall functioning and reliability of statements by virtue of their established clinical relationship and actual mental status examinations being conducted.  The VA examination reports also have great probative value based upon review of the claims folder, the extensive interviews that were conducted and the rationales provided supporting their evaluations of the Veteran's psychological, social, and occupational functioning.

On the other hand, the VA clinician assessments which provided GAF scores of 40 in December 2008 and February 2009 are provided exclusively on the Veteran's report of symptomatology, which is in question.  This report of symptomatology is inconsistent with the overall evidentiary record, to include the Veteran's reports to his treating VA clinicians.  One of those records reflects that the Veteran reported past events not previously reported in the context of attempting to document his entitlement to a higher rating.  There is sufficient evidence of record to establish that the Veteran's pecuniary interest in this case has affected the overall credibility of his assertions.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Simply stated, based on the above, the Board finds that the Veteran's statements to examiners, overall, provide evidence against this claim, indicating a tendency to exaggerate his symptoms for benefits.  While some problems are indicated, they are the basis for the current evaluation. 

The Board further notes that the December 2008 and February 2009 evaluations are not based upon mental status examination or otherwise provide any rationale for the GAF scores assigned, which lessens the overall probative value of these assessments.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a probative medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).

The mental status examinations throughout this time period demonstrate no significant impairment of speech, panic attacks, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment or abstract thinking.  The most recent VA examination in July 2009 did find moderate impairment of recent memory only.  The Veteran has reported disturbances in mood and motivation.  However, clinical evaluations in December 2006, July 2007, October 2008 and December 23, 2008 found the Veteran's mood to be cheerful.  The Veteran is also shown to have effective familial relationships with his brother and a few friends.

While difficulties, such as anger, appearing disheveled, his mood being nervous, and his affect being constricted, are noted at various times during the appeal period, the Veteran's treating VA clinician has consistently described the Veteran's overall psychological, social, and occupational functioning intermediate between mild to moderate in degree.  VA examinations in March 2008 and July 2009 specifically found that the Veteran's PTSD resulted in occasional decrease in work efficiency with intermittent inability to perform tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  These examiners further found that the Veteran's PTSD did not result in reduced reliability and productivity, deficiencies in most areas or total social and industrial impairment.  These evaluations are consistent with the entire evidentiary record, and hold the greatest probative value in this case.  This evidence supports the conclusion that the Veteran does not meet the criteria for a 50 percent evaluation under DC 9411.

The Board finds that the record, to include the Veteran's post service medical records, as whole, provides evidence against this claim because they do not show that the Veteran meets the criteria for a 50 percent evaluation.  The Veteran's inconsistent and unreliable statements reduce the evidentiary value that may be assigned to his statements.  The Board has found that these statements actually provide factual evidence against all claims before the VA as they indicate a willingness to exaggerate symptoms.  The Board has considered the statement from the Veteran's friend, but again finds this evidence to be inconsistent with the entire evidentiary record, to include the Veteran's own statements made to his treating VA clinician throughout the appeal period.  The evidentiary value of this statement is greatly outweighed by the evaluations conducted by the Veteran's treating clinician and VA examiners, who have greater expertise in evaluating the nature and severity of psychiatric disorders.

In summary, the Board finds by a preponderance of the evidence that the Veteran's PTSD symptomatology has not met, or more nearly approximated, the criteria for a rating greater than 30 percent prior to August 23, 2011.  As such, the benefit-of-the-doubt-rule is not for application.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board now turns to whether an evaluation in excess 50 percent disabling from August 23, 2011, forward, is warranted for the Veteran's service-connected PTSD.

The controlling evidence for this time period rests solely with the VA PTSD examination conducted in August 2011 and the statements of the Veteran.  Here, the VA examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  Notably, however, he was also assigned a GAF of 52, indicating that the Veteran's symptoms are moderate.  His symptoms included recurrent and distressing recollections of the stressor event, recurrent distressing dreams, efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, feeling of detachment or estrangement from others, difficulty falling or staying asleep, irritability with outbursts of anger, hypervigilance, exaggerated startle response, depressed mood, anxiety, and chronic sleep impairment.  Ultimately, the VA examiner indicated that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

With consideration of the results from the August 2011 VA examination, including the GAF score of 52 that was assigned to the Veteran, the Board finds that overall, the Veteran's PTSD symptomatology from August 23, 2011 (the date of the VA examination showing in increase in PSTD severity), forward, more nearly approximates the criteria for a 50 percent rating under Diagnostic Code 9411.  The Veteran's PTSD symptoms during this appeal period demonstrated occupational and social impairment with reduced reliability and productivity.  

Importantly, the VA examination did not demonstrate that the Veteran had occupational and social impairment with deficiencies in most areas.  Overall, there is probative evidence that the Veteran is generally not deficient with regard to his relationships, judgment, and thinking.  Most importantly, while the Veteran is single, has never been married, and has no children, the Veteran maintains contact with surviving siblings and stated that he talks often with his brother.  Also, the Veteran did not have impaired judgment or abstract thinking.  He was depressed but had no disturbances of motivation and mood.  Although the Veteran's occupational and social functioning may be impaired by his PTSD symptoms, they do not rise to the level of being deficient as contemplated by a 70 percent evaluation.  Rather, the Veteran's overall disability picture more nearly approximates the criteria for a 50 percent disability rating for PTSD.

The Board further observes that the Veteran's post-service clinical records, including VA outpatient treatment reports and Social Security Administration records, do not contain any significant findings favorable to his claim according to the applicable criteria for the period on appeal from August 23, 2011, forward.

Therefore, an evaluation in excess of 50 percent disabling for the Veteran's service-connected PTSD, from August 23, 2011, forward, is not warranted.  Prior to this time, the evidence clearly did not support a 50 percent award.

The Board will now determine whether the Veteran's PTSD warrants referral for extraschedular consideration during either periods on appeal.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case for either period on appeal.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from PTSD.  There are no manifestations of the Veteran's PTSD that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  

Indeed, the Veteran has submitted no evidence showing that his service-connected PTSD markedly interfered with his employment status beyond that interference already contemplated by the assigned evaluations, and there is also no indication that this disability necessitated frequent, or indeed any, periods of hospitalization during the periods on appeal described above.  The symptomatology shown during the pendency of this appeal has been fully contemplated by the diagnostic code considered above and is consistent with the assigned evaluations both prior to August 23, 2011 and from August 23, 2011, forward.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R.  § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Also, in this regard, the Veteran's claim for entitlement to TDIU is addressed in the Remand section below.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

With respect to the claim of service connection for chronic fatigue syndrome, the Veteran filed his application to reopen the claim in June 2002.  A pre-adjudicatory RO letter dated September 2002 advised the Veteran of a prior final denial, and the definition of new and material evidence.  A July 2002 letter advised the Veteran of the presumptive provisions relating to undiagnosed illnesses.  These letters, however, did not fully satisfy the duty to notify provisions as the Veteran was not advised of the basis for the prior final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In November 2008, the RO sent the Veteran a corrective VCAA notice which advised the Veteran that his claim had been previously denied on the basis that the evidence did not show that chronic fatigue was caused or aggravated by service.  The Veteran was further advised that service connection could be established by showing a relationship between current disability and service, or by application of certain presumptive provisions such as having service in Southwest Asia during the Gulf War.  This letter also advised the Veteran of the criteria for establishing a disability rating and effective date of award, should service connection be established.  

Pursuant to the October 2010 JMR, discussed in the Introduction of this decision, the Board remanded the issue of entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness in June 2011 and the RO provided the Veteran with the appropriate notice in June 2011.  Specifically, the June 2011 notice again advised the Veteran that service connection could be established by showing a relationship between current disability and service, or by application of certain presumptive provisions such as having service in Southwest Asia during the Gulf War.  This letter also advised the Veteran of the criteria for establishing a disability rating and effective date of award, should service connection be established.  

Thus, the Board finds that the RO's June 2011 letter substantially satisfies the VCAA notice content requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's VCAA notice does not satisfy the timing requirements of being provided prior to the initial adjudication.  However, the timing deficiency was cured with readjudication of the claim in the December 2011 supplemental statement of the case.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, the Veteran has evidenced his awareness of the evidentiary requirements (see Veteran letter received in December 2008), and has been afforded a meaningful opportunity to participate in the processing of the claim.  No other prejudicial error has been alleged since corrective notice has been sent.  As such, the Board finds that no prejudicial error accrues to the Veteran in deciding the case at this time.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the PTSD claim, the Veteran was not provided adequate pre-adjudicatory notice.  A December 2003 post-adjudicatory notice advised the Veteran of the types of evidence and/or information necessary to substantiate his increased rating claim, and the relative duties upon himself and VA in developing his claim.

A March 2006 RO letter advised the Veteran of the criteria for establishing a disability rating and effective date of award.  This letter advised the Veteran that his disability rating was determined by a schedule for evaluating disabilities published at title 38 Code of Federal Regulations, Part 4.  He was informed that evidence considered in determining the disability ratings included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  Examples of evidence to be considered included information about on-going treatment records, including VA or other Federal treatment records, he had not previously identified; recent Social Security determinations; statements from employers as to job performance, lost time, or other information regarding how his condition affected his ability to work; or statements discussing his disability symptoms from people who have witnessed how they affected him. 

An RO letter dated November 2008 further advised the Veteran of the schedular criteria for evaluating PTSD.

Overall, the Board finds that the RO's letters dated December 2003, March 2006 and November 2008 letter substantially satisfy the VCAA notice content requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The timing deficiency was cured with readjudication of the claim in the December 2011 supplemental statement of the case.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, the Veteran has evidenced his awareness of the evidentiary requirements by submitting statements from himself and others concerning his psychosocial functioning, and identified records which are pertinent to his claim.  The Veteran has been afforded a meaningful opportunity to participate in the processing of the claim, and no prejudicial error has been alleged since corrective notices have been sent.   As such, the Board finds that no prejudicial error accrues to the Veteran in deciding the increased rating claim at this time.  See Shinseki, 129 S. Ct. 1696 (2009).

VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA clinical records, and Social Security Administration records, to include records requested pursuant to the June 2011 Board Remand.  There are no outstanding requests to obtain any private or VA clinical records which the Veteran has identified as relevant to his claims.

VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R  § 3.159 (2011).

In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  This case has been cited in a series of recent Court decisions.  

With respect to the chronic fatigue claim, while the threshold of the third prong is low, the Board finds that there is sufficient competent medical evidence of record to render a decision on the Veteran's claim.  Indeed, the Veteran's extensive VA outpatient treatment reports and SSA records are included in the claims file.  Importantly, as discussed above, a portion of an October 1996 Persian Gulf War Medical History is included of record, attributing the Veteran's fatigue to his psychiatric disabilities, specifically, his service-connected PTSD.  Thus, the Board finds that the medical evidence in this case regarding the etiology of the Veteran's claimed chronic fatigue is clear to the point that an additional medical opinion in this case would serve no constructive purpose.  The fact that the October 1996 findings are unfavorable to the Veteran's claim does not trigger a VA duty to obtain a VA examination, but instead provides a basis to find point four of the McLendon test is met.

Simply stated, the Board finds that there is already sufficient competent medical evidence of record to render a decision and a VA examination is not warranted for the Veteran's claim of entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness.  

The Veteran was last afforded a VA examination to evaluate the nature and severity of his PTSD in August 2011.  The August 2011 VA examination is based upon review of the claims folder, and reflects a thoughtful supporting rationale for the ultimate conclusions reached.  Clearly, this examination report, as well as the VA examinations conducted in April 2003, October 2004, March 2008, and July 2009, are all adequate for rating purposes.  See 38 C.F.R. § 4.2.  Since this examination, there is no lay or medical evidence suggesting an increased severity of disability.  As such, additional examination is not warranted. VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Also, in this regard, the Board must note that final adjudication of these issues has been repeatedly delayed over a span of nearly a decade (these issues arise from an appeal from an RO rating decision from June 2003).  Indeed, after a careful review of the evidence and the Court's instructions, the Board can find no additional duties to notify or assist the Veteran to fairly adjudicate his claims which have not already been undertaken or that have been deemed necessary.  As such, the Board simply cannot find a reason to further delay the adjudication of these claims.


ORDER

Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness is denied.

Entitlement to an evaluation in excess of 30 percent disabling, prior to August 23, 2011, for PTSD is denied.

Entitlement to an evaluation in excess of 50 percent disabling, from August 23, 2011, forward, for PTSD is denied.

REMAND

Bad Eye Sight and Type II Diabetes Mellitus

In a May 2009 rating decision, the RO denied the Veteran's claims for service connection for bad eye sight and Type II Diabetes Mellitus and, that same month, the Veteran submitted a timely notice of disagreement as to those issues.  Subsequently, he was sent a statement of the case in June 2011.  The Veteran submitted a substantive appeal in August 2011.  The submission indicated that the he wanted a Board hearing at the RO via Videoconference.

Significantly, there is no indication that the Veteran has since withdrawn this request in writing and he has not yet been scheduled for a Board hearing.  Indeed, in a February 2012 correspondence, the Veteran's representative indicated that the Veteran indicated his request for a hearing and has not yet been scheduled for a Board hearing.

Parenthetically, as discussed in more detail above, the Board emphasizes that the Veteran's request for a Board hearing only pertains to his claims for service connection for bad eye sight and Type II Diabetes Mellitus.  The Veteran has repeatedly asked for his older claims to be adjudicated as quickly as possible (see Veteran's statement to the President of the United States, dated June 6, 2011).  The Board makes the clear and unambiguous factual finding that the Veteran wants a hearing for his new claims but also wants his prior claims fully adjudicated as quickly as possible (the Veteran's intent could not be more unambiguous).  To delay the adjudication of his older claims, once again, in light of the prior delays, would be against the wishes of the Veteran and would overturn a clear factual finding from the Board on this point. 

The Court has determined that an appellant has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Veteran must be scheduled for the next available hearing at the RO before a Veterans Law Judge from the Board via Videoconference in the order that the request has been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).

Thyroid Cancer and a Necrotizing Pancreatitis Disability

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the appellant, and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2011).

In a July 2011 rating decision, the RO denied the Veteran's claims for entitlement to service connection for thyroid cancer and a necrotizing pancreatitis disability.  Later that same month, the Veteran submitted a statement which read, "[a]t this time I would like to file a Notice of Disagreement (NOD) with your rating decision dated July 1, 2011."

As such, the Board finds that the appellant timely submitted a notice of disagreement in July 2011 as to the issues of entitlement to service connection for thyroid cancer and a necrotizing pancreatitis disability, adjudicated in the July 2011 rating decision.  A statement of the case has not been issued regarding these claims.  The filing of a notice of disagreement initiates the appeal process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, these issues (entitlement to service connection for thyroid cancer and a necrotizing pancreatitis disability).  Id.


TDIU

The Board remanded the issue of TDIU in a February 2010 decision.  Specifically, the RO was charged with sending the Veteran notice consistent with 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b) and adjudicating the Veteran's claim of entitlement to TDIU in a separate rating action.  While the Veteran was sent the appropriate notice in August 2010, to date, there is no separate rating decision of record adjudicating his claim for TDIU.

The Court has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As such, it remains fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran an appropriate statement of the case on the issues of entitlement to service connection for thyroid cancer and a necrotizing pancreatitis disability.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

2. Schedule the Veteran for a hearing to be conducted at the RO before a Member of the Board via Videoconference (as to the issues of entitlement to service connection for bad eye sight and Type II Diabetes Mellitus), and notify him of the scheduled hearing at the current address of record, in the order that the hearing request was received.  A copy of the notice provided to the Veteran and his representative, if any, of the scheduled hearing should be placed in the record.

Thereafter, the case (on the issues of entitlement to service connection for bad eye sight and Type II Diabetes Mellitus) should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of these issues.  The Veteran does not need to take action unless otherwise informed.

3. After the RO has ensured completion of the above, as well as any necessary assistance and other development which may be deemed necessary, including affording the Veteran an examination of his service-connected disabilities and their impact on his employability (if needed), the RO should adjudicate the Veteran's claim of entitlement to TDIU in a separate rating action.  

All appropriate administrative and appellate procedures should be followed.  This issue is not before the Board unless the Veteran appeals the rating action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


